ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-355, concluding that as a matter of reciprocal discipline pursuant to Rule l:20-14(a)(4)(E), NICHOLAS R. PERRELLA of TRENTON, who was admitted to the bar of this State in 1983, should be reprimanded based on discipline imposed in Pennsylvania for conduct in violation of RPC 1.16(a)(1)(a lawyer shall not represent a client if the representation will result in a violation of the Rules of Professional Conduct or other law), RPC 5.5(b)(a lawyer shall not practice law in a jurisdiction where to do so would be in violation of the regulations of the profession in that jurisdiction), and three provisions of the Pennsylvania Rule of Disciplinary Enforcement 217 (requirements for attorneys on inactive status), and good cause appearing;
It is ORDERED that NICHOLAS R. PERRELLA is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.